Citation Nr: 0621449	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-14 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the claim for 
service connection for residuals of a right ankle injury and 
denied service connection for cervical and lumbar spine 
disorders.  

In a June 2003 decision, the Board reopened the claim for 
service connection for residuals of a right ankle injury and 
denied it on the merits.  The Board also denied service 
connection for degenerative joint disease of the cervical and 
lumbar spine.  

The veteran appealed the June 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2004, the veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the June 2003 Board decision 
and remand the claims, asserting that the Board had failed to 
ensure that the requirements set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA) had been met.  The parties 
stated that the veteran had not been adequately advised of 
which portion of information and evidence, if any, was to be 
provided by the veteran and which portion the Secretary would 
obtain.  They noted that VA discussed efforts to obtain 
records of "only two physicians."  The Court granted the 
joint motion that same month.  

In September 2004, the Board remanded the claims for 
additional development and adjudicative action in compliance 
with the joint motion and Court order.  Initially, it must be 
noted that in the VA Form 21-526, Veteran's Application for 
Compensation or Pension, submitted by the veteran in June 
1999, he indicated having received treatment for his 
disabilities only from Dr. Tom Engle and from the VA facility 
in North Chicago, Illinois.  Those were the exact records 
that VA had obtained at the time of the June 2003 Board 
decision.  Following the issuance of a VCAA-compliant letter, 
the veteran stated he had "repeatedly provided documentation 
to" VA and essentially had no additional evidence to submit.  
He stated he felt VA was stalling consideration of his claims 
and asked that VA take responsibility and grant them.  The 
case has been returned to the Board for further appellate 
review. 

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the right ankle is 
attributable to service.

2.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the cervical spine is 
attributable to service.

3.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the lumbar spine is 
attributable to service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right ankle was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Degenerative joint disease of the lumbar spine disorder 
was not incurred in or aggravated by service nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in November 2004, VA advised the veteran of 
the essential elements of the VCAA, which post dates initial 
consideration of the claims on appeal (which timing will be 
addressed below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was informed of the types of evidence needed in a 
claim for service connection (evidence of disease or injury 
in service, current disability, and evidence of a nexus 
between the two).  VA also informed the veteran to submit any 
evidence in his possession that pertained to the claims.  
Thus, the November 2004 letter therefore provided the notice 
of all four elements that were discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Initially, it must be noted 
that the veteran's claims for service connection were filed 
and initially adjudicated in 1999 prior to the time the VCAA 
had been passed.  Thus, it was impossible for VA to provide 
him with a VCAA-compliant letter prior to initial 
consideration of the claims.  Regardless, in the November 
2004 letter, the veteran was encouraged to provide VA with 
additional evidence within 60 days.  In January 2005, VA 
received a letter from the veteran, who stated he had already 
submitted all the evidence to support his claims.  
Essentially, the veteran stated there was no additional 
evidence to obtain.  The claims were subsequently 
readjudicated by the RO in December 2005, when it issued a 
supplemental statement of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  In May 2006, VA issued the veteran a 
letter addressing the five elements.  

VA has obtained a letter from Dr. Engle and VA medical 
records, which are the only medical records identified by the 
veteran throughout the appeal period.  VA also provided the 
veteran with an examination, and medical opinion, in 
connection with his claims for service connection.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Factual Background

An August 1944 service medical record shows that examination 
of the neck, spine, and extremities was normal.  A separate 
August 1944 medical record shows a finding that the veteran 
had an old fracture of the right tibia, which was not 
considered disabling.  In December 1944, an x-ray of the left 
thumb revealed that it had not been fractured.  

The separation examination shows that under history of 
illness or injury, it was noted the veteran had the usual 
childhood diseases, fractured right shin in 1936, an 
infection of the urethra in 1944, and yellow jaundice in 
1934.  Examination of the neck, spine, and extremities was 
normal.  Under "Summary of defects," it was noted the 
veteran had acne scars of the back, neck, and face, which 
were not considered disabling.  Under, "Remarks on 
abnormalities not otherwise noted or sufficiently described 
above," the examiner wrote "None."

In the "Notice of Separation From U.S. Naval Service," it 
indicates that the veteran served on the USS Corson.

In July 1946, the veteran filed an original claim for service 
connection for "right ankle injury," which he stated had 
been originally injured in 1943 and reinjured in February 
1945 and possibly in December 1945 (there were two dates 
listed).

In a July 1946 rating decision, the RO denied service 
connection for residuals of a right ankle injury, determining 
that a disability was not incurred in or aggravated by 
service.  That same month, the veteran was notified of the 
determination.  The address used by the RO was the same 
address listed by the veteran in his application for 
compensation.  The letter was not returned as undeliverable.  
The record reflects that the veteran did not appeal the July 
1946 decision.

In June 1999, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, claiming 
service connection for "both legs and lower spine," which 
he stated began in November 1944.

VA treatment records dated from March 1999 to August 1999 
show diagnoses of degenerative joint disease involving the 
neck, back, knee and ankle joints.  In a March 1999 VA 
outpatient treatment report, the examiner noted that the 
veteran had a scar on the back of his neck.  Examination of 
the spine revealed no gross deformity and no tenderness.  The 
examiner stated that range of motion was within normal 
limits.  Examination of the right ankle revealed swelling, 
which the examiner stated was due to "previous injury" but 
that the veteran had good range of motion.

In an August 1999 letter from Dr. Engel, he stated that he 
had known the veteran for 27 years and that he had "never 
bragged or complained about his [World War II] activities."  
He added that the veteran had informed him of his "service-
incurred injuries to his upper and lower spine and to his 
right Achilles tendon."  Dr. Engel stated he had prescribed 
medication for those areas for many years and that he 
recommended extensive surgery to his spine.

An August 1999 VA neurological examination report shows that 
the veteran reported he had injured his right ankle in 1944 
during a 20-mile walk.  He stated he had sustained a partial 
tear of his right Achilles tendon and was hospitalized.  He 
added that a short leg cast had been applied.  The veteran 
also reported that he was accidentally hit with a steel spike 
on the back of the neck in November 1944.  He stated he was 
knocked down and that his lower back hit the engine of the 
boat.  The veteran reported he had had pain in his neck and 
back since that time.  Examination of the extremities 
revealed no joint swelling or deformity.  The examiner 
reported the ranges of motion of the right ankle, the neck, 
and entered a diagnosis of "refer to orthopedic examination 
for final diagnos[e]s."

An August 1999 VA orthopedic examination report shows that 
the examiner had an opportunity to review the claims file.  
The veteran reported he had sustained several episodes of low 
back pain during the last three months of 1944.  He also 
stated he injured his right Achilles tendon during that 
period of time and was placed in a cast.  The examiner noted 
that the service medical records gave no reference to such 
injury.  The veteran reported that since his discharge from 
service, he had had low back pain.  He noted that the pain 
radiated to both of his legs to his heels and stated he 
anticipated undergoing a laminectomy.  Physical examination 
of the ankle revealed calcification but that the Achilles 
tendon was not swollen and was nontender.  He stated there 
was no evidence of any defect of the right Achilles tendon.  
The examiner stated that the right ankle was stable.  
Examination of the lumbar spine revealed that the veteran 
stood with a loss of normal lumbar lordosis.  He reported the 
ranges of motion of the lumbar spine and other relevant 
findings.  X-rays of the lumbar spine revealed severe facet 
arthritis.  The final diagnoses were longstanding calcaneal 
bursitis at the insertion of the Achilles tendon and severe 
lumbar facet arthritis.  The examiner stated that the 
veteran's spinal condition was "more likely than not a 
degenerative process with no direct relationship to any 
injury sustained while on active duty 55 years ago."  He 
added that there was "no residual evidence of any right 
ankle disability relating to any injury 55 years ago."

At an April 2000 RO hearing, the veteran stated that he 
injured his ankle at boot camp and that evidence of the 
injury should be part of the record.  He stated that at the 
time he was examined at discharge, the examiner told him he 
should apply for compensation benefits for the ankle because 
it was only going to get worse as he got older.  He expressed 
confusion on why his claim was denied in 1946 when he had 
been told by a military physician that he should submit a 
claim for compensation.  The veteran stated the physician 
almost ordered him to file the claim.  He stated that at 18 
years old, he would have no reason to submit a claim for 
service connection unless "absolutely told" to do it.  The 
veteran was shown his service medical records and told that 
if there were documents missing, VA would attempt to obtain 
them.  The veteran stated that he was told while at the VA 
hospital undergoing his examinations that he had gout which 
was "not compensable" and that he would lose his claim for 
service connection.  The hearing officer informed the veteran 
that such was inaccurate information.

At a June 2000 RO hearing, the veteran stated that he was 
injured when he was helping in a boat that was assigned to 
pick up "downed pilots when they went down in sea."  At 
that time, he was on the USS Corson.  He stated he was the 
radar man and noted that such duty was a "dangerous 
assignment."  The veteran testified that they pulled up to 
the side of the aircraft to get the pilots out and "we got 
pretty badly banged around, there were very, very high waves, 
and this was in a war zone."  He added that it was not "fun 
and games" and they had to get the pilots out fast.  He then 
stated that that was the "end of that story."  The hearing 
officer noted that the veteran was claiming a neck injury and 
a low back injury, and the veteran then stated that he 
injured his neck during boot camp.  He stated he was going 
through a "hand walk" across the horizontal ladder and one 
broke and hit him in the back just between the shoulder 
blades.  The veteran testified that such injured his cervical 
spine, although it did not "decapitate" him.  He stated he 
was sent to the hospital and they put a large patch on his 
back.  He was on temporary duty for 24 to 36 hours after the 
accident.  He stated that he had pain throughout the 
remainder of his service.  The veteran stated that he was 
told at separation to submit a claim for compensation because 
he was "going to have trouble with [his neck] for the rest 
of his life."  

The hearing officer read the veteran the medical history that 
the veteran had provided at the time of the August 1999 
examination.  The veteran stated that the injury to his neck 
occurred at a different time than the injury to his low back.  
As to his neck, he stated he fell off the horizontal ladder.  
As to his low back, he stated that he fell and landed on a 
boat engine.  The veteran stated that he had dealt with the 
pain and did not complain about it.  As to his right ankle 
injury, the veteran reiterated that such occurred during a 
20-mile walk.  He stated he was hospitalized and was in a 
cast.

VA treatment records dated from October 1999 to September 
2000 show complaints of back and ankle pain.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis
A.  Right ankle disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a right ankle disorder.  The 
reasons follow.

Initially, the Board notes that at the time of the veteran's 
original claim for service connection for a right ankle 
disorder, the veteran indicated that he had sustained an 
injury to his right ankle in 1943, which was prior to 
service.  However, the Board finds that the presumption of 
soundness has not been rebutted.  Specifically, at the time 
of the veteran's entrance into service, clinical evaluation 
of the veteran's lower extremities was normal.  Thus, there 
was no finding related to the veteran's right ankle, and 
therefore, he is entitled to the presumption of soundness.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (a 
veteran is presumed to be in sound condition except for 
defects noted on examination reports when examined and 
accepted for service).  Additionally, the service medical 
records show that the veteran had a prior fracture of the 
tibia-not the ankle, which further supports a finding that 
the veteran is entitled to the presumption of soundness with 
respect to his ankle.  Therefore, the issue before the Board 
is whether a right ankle disability was incurred in service 
versus whether it was aggravated during service.

The veteran has alleged he sustained a tear of his Achilles 
tendon while in service.  The service medical records, 
however, do not substantiate such allegation.  While the 
veteran is competent to state that he sustained an injury to 
his ankle in service, he is not competent to state that he 
sustained a tear of his Achilles tendon.  Further, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran sustained an injury to his ankle in 
service.  First, the service medical records are silent for 
any injury to his right ankle.  Second, at the time of the 
separation examination, there was no mention of an injury to 
the right ankle.  The veteran claims to have been 
hospitalized for the injury and that his ankle was put in a 
"short cast."  He also claims that the examiner told him at 
separation that he would have problems with his ankle for the 
rest of his life and essentially ordered the veteran to 
submit a claim for compensation for the ankle at the time of 
his separation from service.  However, under the report of 
medical history, the examiner noted the veteran had a 
fracture to the tibia, a urethral infection, and yellow 
jaundice.  It would be unlikely that the examiner would 
report these instances of past medical history without 
including an injury to the right ankle, particularly when the 
veteran (1) states he was hospitalized, diagnosed with a tear 
of the Achilles tendon, and had to wear a cast, which would 
indicate more than a minor injury, and (2) asserts that the 
examiner told him that his problems with his ankle would 
worsen over time and that he should file a claim for 
compensation immediately following his discharge from 
service.  

Third, examination of the extremities was normal, and the 
only "defects" the examiner noted were acne scars.  When 
asked if there were any other abnormalities "not otherwise 
noted or sufficiently described above," the examiner stated, 
"None."  This weighs against the veteran's allegation that 
the examiner told him that his ankle would worsen over time, 
since the examiner made no mention of the ankle in the 
medical records.  While the veteran filed a claim for 
compensation for the right ankle within one month following 
his discharge from service which could support his claim that 
he was ordered to file a claim at separation, the weight of 
the evidence at that time is against a finding that he 
sustained an injury to the right ankle in service, which was 
manifested by an element of disability at the time of his 
separation therefrom, for the reasons stated above.  The 
Board has accorded more probative value to the medical 
records created contemporaneously with the veteran's service, 
wherein an examiner made no mention of a right ankle injury 
during service or disabling residuals upon separation 
therefrom.  Based upon the lack of evidence substantiating 
the veteran's allegations of an in-service injury, the Board 
finds that the preponderance of the evidence is against a 
finding that such an injury occurred.

Further supporting this finding is the lack of evidence of a 
nexus between the current diagnosis of degenerative joint 
disease of the right ankle and service, to include 
manifestations of degenerative joint disease to a compensable 
degree within one year following discharge from service.  In 
the August 1999 letter from Dr. Engel, he stated that he had 
known the veteran for the last 27 years and that the veteran 
had informed him of his service-incurred injuries.  Dr. Engel 
did not make a medical determination that the veteran's 
current right ankle disorder was related to service.  Rather, 
his statement was that the veteran had informed him (Dr. 
Engel) of his service-incurred injury.  The Board does not 
find that this provides an adequate nexus between the current 
right ankle disorder and service. 

Moreover, the Board finds that the opinion in the August 1999 
VA examination report also weighs against the veteran's 
claim.  There, the VA examiner stated he had reviewed the 
evidence of record, and noted that the service medical 
records did not show an injury to the right ankle.  He 
examined the veteran's ankle and stated that it was his 
opinion that there was no residual evidence of any right 
ankle disability caused by an injury that had occurred 55 
years prior.  The Board gives this medical opinion high 
probative value because it is based upon review of objective 
medical evidence, including his medical history, and is 
rendered by a physician.

Additionally, the veteran has not brought forth any objective 
evidence of continuity of symptomatology to substantiate his 
allegation that an injury he sustained in service had been 
painful since service.  It must be noted that when the 
veteran submitted his application for compensation in 1999, 
he made no mention of any treatment for the ankle prior to 
1972.  Even accepting Dr. Engel's statement that he had been 
seeing the veteran for the past 27 years, this places the 
veteran's first visit to Dr. Engel in 1972, which is more 
than 25 years following the veteran's discharge from service.  
The veteran has not attempted to establish continuity of 
symptomatology of his right ankle pain between his discharge 
from service and 1972.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Dr. Engel did not enter a diagnosis related to the 
right ankle and, instead, just noted that the veteran had 
sustained an injury to the Achilles tendon and that he had 
prescribed medication for "those areas" for many years.  
The first diagnosis entered pertaining to the right ankle was 
in 1999, when the veteran was diagnosed with degenerative 
joint disease at a VA facility.  This diagnosis was entered 
more than 50 years following the veteran's discharge from 
service.  Thus, the Board finds that the veteran has not 
submitted competent evidence of continuity of symptomatology 
between the current right ankle disorder and service.  

While the veteran has attributed, in statements and 
testimony, his current right ankle disorder to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Essentially, the evidence does not reasonably establish 
otherwise than that any right ankle problems the veteran 
experiences currently are due to a pre-service injury or even 
post-service stresses involving the extremity, rather than to 
an undocumented injury occurring during his period of 
service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right ankle disorder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Cervical and lumbar spine

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claims for service connection for cervical spine and lumbar 
spine disorders  The veteran has alleged he sustained 
injuries to his cervical and lumbar spine while in service.  
Like the ankle injury, the service medical records do not 
substantiate such allegations.  At the time of the August 
1999 examination, the veteran reported he was hit with a 
steel spike on the back of his neck and was knocked down, 
where he hit a boat engine and injured his spine.  See August 
19, 1999, "General Medical Examination."  However, at the 
June 2000 RO hearing, the veteran indicated that the injury 
to his cervical spine occurred at a different time than his 
injury to the lumbar spine.  See Transcript of June 30, 2000, 
hearing at pages 6-14.  The Hearing Officer pointed out that 
the veteran had initially claimed that they were injured at 
the same time.  The veteran testified that the spike that hit 
him in the back of his neck, which caused "a lot" of 
bleeding (but did not "decapitate" him), occurred at a 
separate time than when he fell on the boat engine.  Id.  

The Board has accorded less probative value to the veteran's 
report of the in-service injuries to the fact that the 
objective records created contemporaneously with service do 
not substantiate the veteran's allegations that he sustained 
injuries to his cervical and lumbar spine.  There are no 
treatment records for the claimed injuries (and the veteran 
claims he went to the hospital following the cervical spine 
injury), and the separation examination is silent for any 
report of these injuries.  Clinical evaluation of the spine 
was normal at separation.  The examiner made no mention of 
any "defect" involving the cervical spine or lumbar spine 
nor of any past medical history involving the cervical spine 
or lumbar spine.  The veteran claims that the examiner told 
him that he should submit a claim for compensation for this 
disabilities because they were going to get worse with time.  
The Board finds it unusual that the examiner would have said 
such to the veteran without finding any objective evidence of 
a disability involving the cervical or lumbar spine.  Based 
upon the lack of any evidence substantiating the veteran's 
allegations of in-service injuries, the Board finds that the 
preponderance of the evidence is against a finding that such 
injuries occurred in service.

Further supporting this finding is the lack of evidence of a 
nexus between the current diagnoses of degenerative joint 
disease of the cervical and lumbar spine and service, to 
include manifestations of degenerative joint disease to a 
compensable degree within one year following discharge from 
service.  In the August 1999 letter from Dr. Engel, he stated 
that he had known the veteran for the last 27 years and that 
the veteran had informed him of his service-incurred 
injuries.  Dr. Engel did not make a medical determination 
that the veteran's current upper and lower spine disorders 
were related to service.  Rather, his statement was that the 
veteran informed him of his service-incurred injuries and 
that he recommended extensive surgery to his spine.  The 
Board does not believe that Dr. Engel's August 1999 statement 
provides a nexus between the current cervical and spine 
disorders and service as, essentially, his comments are based 
solely on the veteran's recitations of his own history.

Moreover, the Board finds that the opinion in the August 1999 
VA examination report also weighs against the veteran's 
claims.  There, the VA examiner stated he had reviewed the 
evidence of record, and noted that the separation examination 
showed that the only defects that the veteran had at that 
time pertained to acne scars.  He further noted that the 
veteran had reported pain in his spine since service.  He 
examined the veteran and stated that it was his opinion that 
the spinal condition was more likely than not a degenerative 
process with no direct relationship to any injury sustained 
in service.  

The Board gives this medical opinion high probative value 
because it is based upon a review of objective medical 
evidence.  Additionally, the veteran has not brought forth 
any objective evidence of continuity of symptomatology 
following his separation from service to substantiate his 
allegation that neck and low back injuries he sustained in 
service had been painful or symptomatic since service.  Even 
accepting Dr. Engel's statement that he had been seeing the 
veteran for the past 27 years, this places the veteran's 
first visit to Dr. Engel in 1972, which is more than 25 years 
following the veteran's discharge from service.  The veteran 
has not attempted to establish continuity of symptomatology 
of neck and low back pain between his discharge from service 
and 1972.  Dr. Engel did not enter diagnoses related to the 
neck and low back and, instead, just noted that the veteran 
had sustained injuries to "his upper and lower spine" and 
that he had prescribed medication for "those areas" for 
many years.  He further stated that he recommended extensive 
surgery to his spine.  The first diagnosis entered pertaining 
to the cervical and lumbar spine was in 1999, when the 
veteran was diagnosed with degenerative joint disease at a VA 
facility.  This diagnosis was entered more than 50 years 
following the veteran's discharge from service.  Thus, the 
Board finds that the veteran has not provided competent 
evidence of continuity of symptomatology between the current 
diagnosis of degenerative joint disease of the cervical and 
lumbar spine and service.  See Maxson, supra.

While the veteran has asserted that the degenerative joint 
disease of the cervical and lumbar spine are attributable to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.

Finally, it must be noted that in describing the incident 
wherein he injured his spine, the veteran stated he was in a 
"war zone."  This could be construed as his alleging he 
injured his spine during combat, which would implicate the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  However, 
the service records do not show that the veteran received any 
award or decoration indicative of having engaged in combat.  
Additionally, he served on the USS Corson, which was a 
seaplane and provided support in a war zone; however, that 
would not constitute combat.  Thus, the application of this 
statute would not apply.  

However, assuming without deciding that the veteran injured 
his spine in combat, it must be noted that section 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either "continuity," current 
disability, or nexus to service, the substantiation of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, even if 
the Board accepted the veteran's report of in-service 
injuries to his spine while engaging in combat, the claim 
would still be denied due to the lack of competent evidence 
of continuity and a nexus between the post service 
disabilities and service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for cervical and lumbar spine 
disorders, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for degenerative joint disease of the 
right ankle is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


